Third District Court of Appeal
                               State of Florida

                          Opinion filed May 4, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-250
                      Lower Tribunal No. F08-19012
                          ________________

                               Bruno Moxey,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.


     Bruno Moxey, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, MILLER and GORDO, JJ.

     PER CURIAM.

     Affirmed.